Title: To George Washington from Colonel Philip Van Cortlandt, 15 November 1778
From: Van Cortlandt, Philip
To: Washington, George


  
    Dear General
    Rochester [N.Y.] Novr 15th 1778
  
Upon the Receipt of your Excellencys Orders of the 5th Instant I went to Minisink in Order to fix Upon Such posts as would best Secure the Fruntiers; As there was a Sufficient Number of Militia Already at that post whose time will not be Out Untill the 22d thought best not to march my Regiment untill my Return when I Received your Excellencys further Orders of the 10th to Remain here and guard this Fruntier which I Shall do as far up as Luning Kill which is but 22 miles from Pienpack (or Upper Minisink) The Accounts from the Enemy are Various and Uncertain however I do not Apprehend they Will this Season give Us Much Trouble as the Season is far Advanced and the Creeks Very high Since the late rains, am with all Respect Your Excellencys most Obedient Humbe Servt

  Philip Cortlandt

